United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, GULF WINDS
STATION, St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-628
Issued: December 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 11, 2011 appellant filed a timely appeal from an August 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for an
increased schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 25 percent permanent impairment of the
left arm or a 21 percent permanent impairment of the right arm for which he received schedule
awards.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 23, 2009,
the Board set aside December 12, 2007 and July 3, 2008 decisions denying appellant’s claim for
1

5 U.S.C. § 8101 et seq.

an increased schedule award.2 The Board found that the impartial medical examiner,
Dr. Howard Schuele, a Board-certified orthopedic surgeon, failed to provide an adequate finding
regarding the extent of appellant’s permanent impairment of the upper extremities. The Board
remanded the case for OWCP to obtain an opinion sufficient to resolve the issue of the extent of
his permanent impairment of the upper extremities and remanded the conflict in opinion. The
facts and circumstances of the case as set forth in the Board’s prior decision are hereby
incorporated by reference.
On April 21, 2010 OWCP referred appellant to Dr. Gilberto Vega, a Board-certified
orthopedic surgeon, for an impartial medical examination.3 In a report dated May 27, 2010,
Dr. Vega found a positive Tinel’s sign on the left for carpal and cubital tunnel syndrome. He
diagnosed probable bilateral carpal tunnel based on positive electromyogram (EMG) and nerve
conduction studies (NCS), left cubital tunnel syndrome, bilateral degenerative joint disease of the
carpometacarpal joints of the thumbs, cervical spondylosis without radiculopathy, a biceps
tendon rupture by history without objective findings and shoulder pain of undetermined etiology.
Dr. Vega obtained x-rays of the shoulders showing a preserved glunohumeral joint with mild
acromioclavicular narrowing. He recommended additional diagnostic studies, including a
magnetic resonance imaging (MRI) scan study of the shoulders to determine whether appellant
had a rotator cuff problem, a functional capacity evaluation and a repeat EMG and NCS.
Dr. Vega utilized the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides) and determined that
appellant had a five percent bilateral upper extremity impairment due to arthritis of the thumbs, a
four percent left upper extremity impairment due to carpal and cubital tunnel syndrome and a
two percent right upper extremity impairment due to carpal tunnel syndrome.
By letter dated June 8, 2010, OWCP authorized Dr. Vega’s request for further diagnostic
studies. An EMG/NCS performed on July 8, 2010 revealed mild to moderate bilateral carpal
tunnel syndrome and mild cubital tunnel syndrome, both worse on the left side. Appellant also

2

Docket No. 08-2550 (issued September 23, 2009). OWCP accepted that appellant sustained bilateral shoulder
arthritis, a left arm and shoulder sprain, a biceps tendon rupture and left ulnar neuropathy under file number
xxxxxx265. It further accepted that he sustained bilateral carpal tunnel syndrome and an aggravation of bilateral
osteoarthritis of the base of the thumbs under file number xxxxxx357. OWCP granted appellant a schedule award
for a 12 percent right upper extremity impairment and a 16 percent left upper extremity impairment. It combined
both file numbers under master file number xxxxxx357. On March 7, 2007 it found that appellant had a 21 percent
permanent impairment of the right upper extremity and a 25 percent permanent impairment of the left upper
extremity.
3

On October 13, 2009 OWCP referred appellant to Dr. Charles Finn, a Board-certified orthopedic surgeon, for an
impartial medical examination. On November 11, 2009 Dr. Finn concluded that appellant had a five percent
impairment of each upper extremity due to carpal and cubital tunnel syndrome. In response to OWCP’s request for
clarification, on December 23, 2009 Dr. Finn indicated that his five percent impairment rating was based on Table
17 on page 49 of the A.M.A., Guides. An OWCP medical adviser reviewed Dr. Finn’s report and found that it was
“completely erroneous” and asserted that he should provide clarification. OWCP requested further clarification
from Dr. Finn on February 1, 2010. On February 23, 2010 Dr. Finn found that appellant had a three percent
impairment for arthritis, a five percent impairment for carpal tunnel and cubital tunnel and a five percent impairment
for ulnar neuropathy. On April 8, 2010 OWCP’s medical adviser recommended a new examination after finding
Dr. Finn’s opinion not adequately explained.

2

underwent a functional capacity evaluation but was unable to have an MRI scan study due to his
pacemaker.4
In an addendum dated July 14, 2010, Dr. Vega determined that diagnostic studies
revealed cubital tunnel syndrome greater on the left and bilateral carpal tunnel syndrome. He
asserted that as appellant could not undergo an MRI scan study of the shoulders due to his
pacemaker, he was “unable to submit a disability rating for his right and left shoulder.” Dr. Vega
noted that x-rays of the shoulders revealed minimal findings and the functional capacity
evaluator found inconsistencies. He stated, “Therefore, I will restrict to submit a disability rating
strictly on the bilateral thumb carpometacarpal degenerative arthritic changes, the bilateral carpal
tunnel syndrome and the left cubital tunnel syndrome only.”
On August 5, 2010 an OWCP medical adviser reviewed Dr. Vega’s reports and opined
that he inaccurately determined the impairment of the thumb using instability rather than
arthritis. He concurred with Dr. Vega’s finding regarding the bilateral carpal tunnel syndrome
but noted that cubital tunnel syndrome was not an accepted condition.
By letter dated August 13, 2010, OWCP requested that Dr. Vega review OWCP’s
medical adviser’s August 5, 2010 report and provide a clarifying opinion. In an August 17, 2010
response, Dr. Vega applied the sixth edition of the A.M.A., Guides and found a two percent
impairment due to carpal tunnel syndrome for each upper extremity but no impairment due to
cubital tunnel syndrome as it was not an accepted condition. He concluded that appellant had an
eight percent whole person impairment.
On August 20, 2010 an OWCP medical adviser concurred with Dr. Vega’s finding that
appellant had a two percent impairment of each upper extremity due to carpal tunnel syndrome
and a five percent impairment of each upper extremity due to his thumb impairment. He further
included Dr. Vega’s prior finding of a three percent impairment due to a left ulnar lesion, or
cubital tunnel syndrome. The medical adviser determined that appellant had a total left upper
extremity impairment of 10 percent and a right upper extremity impairment of 7 percent.
By decision dated August 27, 2010, OWCP found that appellant did not have more than
the previously awarded 25 percent left upper extremity impairment or the 21 percent right upper
extremity impairment and thus denied his claim for an increased schedule award.
On appeal appellant argues that he is entitled to a greater schedule award and that his
ulnar neuropathy was discounted due to his age.

4

A functional capacity evaluation dated July 6, 2010 showed “inconsistent effort” and “inappropriate pain
behaviors.”

3

LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10
In situations where OWCP secures an opinion from an impartial medical specialist for the
purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, it has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting the defect in the original opinion. If the specialist is
unwilling or unable to clarify and elaborate on his or her opinion, the case should be referred to
another appropriate impartial medical specialist.11
ANALYSIS
OWCP accepted that appellant sustained bilateral shoulder arthritis, a sprain of the left
arm and shoulder, a biceps tendon rupture, left ulnar neuropathy, bilateral carpal tunnel
syndrome and an aggravation of bilateral osteoarthritis of the thumbs. It granted him schedule
awards for a 21 percent permanent impairment of the right upper extremity and a 25 percent
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 494-531.

10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

11

See Phillip H. Conte, 56 ECAB 213 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

4

permanent impairment of the left upper extremity. On prior appeal, the Board set aside OWCP’s
denial of appellant’s claim for an increased schedule award after finding that the opinion of the
impartial medical examiner, Dr. Schuele, did not provide a sufficiently independent finding
regarding the extent of the upper extremity impairment. It remanded the case for resolution of
the continued conflict in opinion.
OWCP referred appellant to Dr. Vega for an impartial medical examination.12 When
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.13 On May 27, 2010 Dr. Vega diagnosed bilateral carpal tunnel
syndrome, left cubital tunnel syndrome, bilateral degenerative joint disease of the thumbs,
cervical spondylosis without radiculopathy, a biceps tendon rupture by history and shoulder pain
of unknown origin. He requested that OWCP authorize additional diagnostic testing, including
an MRI scan of the shoulders and electrodiagnostic testing. On July 14, 2010 Dr. Vega reviewed
diagnostic studies showing bilateral cubital and carpal tunnel syndrome. He noted that it was not
possible to obtain an MRI scan of appellant’s shoulders due to his pacemaker. Dr. Vega advised
that he was unable to provide a disability rating for the shoulders as he could not obtain an MRI
scan study, and as x-rays revealed minimal findings and a functional capacity evaluation showed
inconsistencies. He did not, however, specifically find that appellant did not have an impairment
of the shoulders but instead related that he would not “submit a disability rating for his right and
left shoulder” primarily because appellant was unable to undergo the MRI scan. Under the sixth
edition of the A.M.A., Guides, however, it is possible to evaluate a shoulder impairment using
range of motion rather than the diagnosis-based method.14 The prior impartial medical examiner,
Dr. Schuele, found that appellant had a 14 percent impairment of each shoulder due to loss of
range of motion.
As discussed, where OWCP secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, it has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting the defect in the original opinion. If the specialist is
unwilling or unable to clarify and elaborate on his or her opinion, the case should be referred to
another appropriate impartial medical specialist.15 Accordingly, the Board will remand the case
to OWCP. On remand, OWCP requested Dr. Vega to provide a rating based on range of motion,
12

OWCP originally referred appellant to Dr. Finn for an impartial medical examination; however, he was unable
to adequately respond to its request for clarification; thus, it properly referred appellant for another impartial medical
examination. Id.
13

Darlene R. Kennedy, 57 ECAB 414 (2006).

14

A.M.A., Guides 403. Table 15-5 of the sixth edition of the A.M.A., Guides provides a method of rating
shoulder impairments using the diagnosis-based method. The diagnoses in Table 15-5 are marked with an asterisk
that indicates that, if motion loss is present, the shoulder impairment may alternatively be assessed using loss of
range of motion. The impairment due to loss of range of motion stands alone and is not combined with a diagnosisbased impairment. Id. at 475.
15

See supra note 11.

5

on the extent of permanent impairment to both shoulders and the total impairment of his upper
extremities.16 Following this and any other development deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2010 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

OWCP previously sought clarification from Dr. Vega on August 13, 2010.

6

